DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 5/10/2022.
Claims 4 and 13 have been canceled.
Claims 1-2, 5, 10-11, 14, and 19  have been amended.
Claims 1-2, 5-11, and 14-19 remain pending and have been examined.

Response to Amendments/Arguments
Applicant’s amendment filed on 5/10/2022 necessitated additional clarification and/or a new ground of rejection presented in this office action.
The amendment to independent claims 1, 10 and 19 incorporates limitation as previous recited in dependent claims 4, 13, and further changes the scope of the limitation about “type of applications” (i.e., by removing limitation “at least one of” as previous recited). Therefore, the additional clarification and/or a new ground of rejection is provided. 
Applicant’s arguments filed on 5/10/2022, in particular on pages 11-14, have been fully considered but they are moot in view of the additional clarification and/or the new ground of rejection listed below. For example:
At Remarks page number 13, last paragraph, Applicant submits that previous cited sections of Bogaert reference “do not disclose or teach that the types of executable applications include real browser applications, real mobile device applications, non-browser based applications, and native applications, as recited in amended independent claim 1.”
In response, Bogaert reference discloses a method to identify and monitor different types of mobile applications and their executions (see paragraph [0044], “The MMA 330 may identify different types of the mobile applications 310 and monitor the initialization and the execution of these mobile applications 310”) by detecting/inquiring the names of the mobile applications, or evaluating the usage pattern of the mobile applications (see paragraph [0044], “the MMA 330 may also identify the mobile applications 310 by inquiring the mobile OS…or by evaluating the network usage patterns of the mobile applications that are executing”). Bogaert further discloses the different types of the mobile applications to perform different functions including “web-browsing”, “email”, “audio/video playing”, “digital picture/video capturing” and/or “gaming” (see paragraph [0022] and Fig.1, item 112 – “Mobile Application(s)”). Therefore, Bogaert’s mobile applications (112) installed in mobile device(s) (110) are “real mobile device applications” as recited, Bogaert’s mobile applications (112) to perform “web-browsing” functions are “real browser application” as recited, and Bogaert’s other mobile applications in 112  (i.e., “gaming”, or “email”) installed in the mobile device can be read as the “non-browser based application and native applications” as recited.
At Remarks page number 14, first paragraph, Applicant submits that Bogaert does not teach the recited different types of executable applications including native applications.
In response, it is noted that neither claim language nor specification provides clear definition about such types of applications including the limitation for the native applications. Therefore, it can be reasonable interpreted the native applications as any mobile applications that are capable to be installed and executed locally or natively in the mobile devices. Bogaert discloses the mobile applications 112 including installed applications in mobile device for communicating with servers (see paragraph [0022], “the mobile application 112 may perform networking functions such as…uploading of data/content, downloading of data/context…During operation, the mobile applications 112 may communicate with their respective mobile application servers 150 via the network 120”). It can be seen that such Bogaert’s installed/native mobile applications teach the recited limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (Greene et al., US2016/0314056A1) in view of Jordan (Elias K. Jordan, US2016/0085666), Ren (Ren et al., US2017/0220452A1), and Bogaert (Van Den Bogaert, US2012/0069748A1).

With respect to claim 10, Greene discloses:
A method for providing an enterprise synthetic monitoring framework in an information processing apparatus (i.e., “Test System” and “Regression Detection Module”, see Fig.1, 3, items 122,210) including at least one computer processor (i.e., “processor”, see Fig.1, item 20), the method comprising: 
receiving one or more synthetic monitoring requests from a client device (i.e., “client systems 130”, see, paragraph [0018], “the client systems 130 may present an interface (e.g., dashboard 230) configured to allow a user to monitor the performance, status, progress, etc…”);  
executing one or more workflows (i.e., “test jobs”/“test cases”) synthetically [based on the received one or more synthetic monitoring requests, the execution of the one or more workflows synthetically including replicating operations performed by a user at the client device] (see, paragraph [0016], “When the test jobs are run, performance data may be collected, compared, and analyzed…”; Fig.2, step 150 – “Run Initial Performance Test”; Also see paragraph [0029], “once a test case starts to run, the test case calls an API to register with the monitoring agent 220”);  
identifying one or more types of parameters (i.e., “Platform”, “ProcessID”, “elapsed time”, “CPU usage”) in the executed one or more workflows (i.e., paragraph [0027-28], “The message ‘beginTest’ notifies the monitoring agent 220 that a test case will be started and may pass at least the following information to the monitoring agent 220: Platform, TestCaseName, HostName, ProcessID, and StartTime.  The monitoring agent 220 may forward this information to the analytical module 240 asynchronously… The monitoring agent 220 will perform periodical sampling and may report at least one of the elapsed time, CPU usage, memory usage, disk IO usage and network IO usage for the corresponding process execution to the analytical module 240”);  
monitoring the identified one or more types of parameters (i.e., paragraph [0028], “The monitoring agent 220 will perform periodical sampling and may report at least one of the elapsed time, CPU usage, memory usage, disk IO usage and network IO usage for the corresponding process execution to the analytical module 240”);  
sending the monitored one or more types of parameters (i.e., “performance metrics”) to one or more performance identification and analytics tools (i.e., “Analytical Module”/ “performance analysis suite”) (See Fig.3, item 240, and paragraph [0022], “Performance metrics associated with this initial performance test can be measured and treated as a baseline moving forward… The changes may be stored and/or registered to regression detection module 122, which may execute a performance analysis suite at step 170 in order to analyze the measured performance metrics and detect an operational performance regression”);  
receiving analytics data and performance data associated with the monitored one or more types of parameters from the one or more performance identification and analytics tools (i.e., “Execute Performance Analysis”, see Fig.2, step 170);  
correlating the received analytics data and performance data (i.e., “At step 180, the regression may be analyzed to correlate the detected operational performance regression with one or more changes made in the application”; Also see Fig.2 step 180 – “Analyze Performance Analysis To Detect Performance Regression”); and 
determining one or more application performance events (i.e., “Identify Cause Of Regression” - see Fig.2, step 190, and paragraph [0023], “a root cause of the detected performance regression may be identified”; Also see paragraph [0028], “the monitoring agent 220 may also be responsible for sending sample data to analytical module 240 so that the analytical module 240 can determine whether a test system 210 is performing as expected or is hanging.  If the sample data is hanging or otherwise stalled, the analytical module 240 can present this data point to the dashboard 230”) based on the correlation, [wherein the one or more types of parameters include types of executable applications being executed, the types of executable applications including real browser applications, real mobile device applications, non-browser based applications, and native applications]. 
Greene discloses receiving one or more synthetic monitoring requests (i.e. “allow a user to monitor the performance, status, progress, etc…” – paragraph [0018]),  and  execute workflows(“test job”/”test case”) at information processing apparatus (i.e., Fig.3, items 122, 210 and Fig.2, step 150 “Run Initial Performance Test”, see Fig.2, step 150), but does not explicitly disclose executing one or more workflows (i.e., “test jobs”/“test cases”) synthetically based on the received one or more synthetic monitoring requests. 
However, Jordan discloses executing the one or more workflows (i.e., “test cases”, see Fig.3, step 370 – Run Test Case Request) synthetically based on the received one or more synthetic monitoring request (i.e., “based on a request, in the client development environment: to initiate execution of the system application test cased in the server integrated environment” – see paragraph [0002]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jordan’s teaching into Greene for executing the one or more workflows synthetically based on the received one or more synthetic monitoring request. One would have been motivated to do so to perform administrative function from the client device by generating the request for executing test cases and monitoring results as suggested by Jordan (i.e., paragraph [0028], “for performing system administrative functions of the compiled test results…or automatically performing execution of integrated system application tests cases between the client development environment 114A …without manual intervention…”). 
Greene modified by Jordan does not explicitly disclose the execution of the one or more workflows synthetically comprising replicating steps performed by a user at the client device.
However, Ren discloses the execution of the one or more workflows synthetically (i.e., “performing a mirror test”) comprising replicating steps (i.e., “mimicking actions”) performed by a user at the client device (i.e., “execution of actions on target controls on a master device and mimicking the actions on the target controls on a number of slave devices” – Fig.4/5, steps 401/501 – “Execute a mirror test the mirror test includes an execution of actions on target controls on a master device and mimicking the actions on the target controls on a number of slave devices…”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ren’s mirror test into Greene and Jordan to perform/execute the workflows/test jobs/test cases synthetically. One would have been motivated to do so to perform test “quickly and effectively” in different environment/devices (i.e., paragraph [13], “localization testing can be performed quickly and effectively for several languages”).
The combination of Greene, Jordan and Ren discloses identifying the one or more types of parameters as addressed above, but does not explicitly disclose the types of parameters include types of executable applications being executed, the types of executable applications including real browser applications, real mobile device applications, non-browser based applications, and native applications. 
However, Bogaert discloses identifying the one or more types of parameter including types of applications being executed (i.e., “identify different types of the mobile application …monitor the initialization and the execution of these mobile application” and “names”, “MIME types” and/or “usage patterns” for identifying types of applications – see paragraph [0044]) and wherein the types of executable applications including real browser applications, real mobile device applications  non-browser based applications and native applications (see paragraph [0022], “the mobile applications 112 may perform networking functions such as telephony, email, text-messaging, web-browsing, and/or other functions such as audio/video playing, digital picture/video capturing, uploading of data/content, downloading of data/content, etc. Some examples of the mobile applications may include, without limitation, Voice over IP (VoIP), web-browsing, audio and/or video streaming, gaming, and other networking related applications. During operation, the mobile applications 112 may communicate with their respective mobile application servers 150 via the network 120”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bogaert into Greene, Jordan and Ren. One would have been motivated to do so to determine application-specific usage data for test/determine a quality-of-service for the mobile application as suggested by Bogaert (i.e., “determine the application-specific usage data…Since different mobile applications may have different network usage characteristics, a utility function may be specifically tailored to a specific mobile application”, see paragraph [0056-57]).

 With respect to claim 11, Greene discloses:
wherein the received one or more synthetic monitoring requests includes at least one of a scheduled synthetic monitoring request [and an on-demand synthetic monitoring request], and wherein (i) the scheduled synthetic monitoring request schedules an execution of the one or more workflows at a set time period on a periodic basis (i.e., “run test jobs for a computing or other system in a controlled order at a scheduled time interval (daily, weekly, or monthly), retrieve any changes to the system between performance runs, detect the nature of any performance regression, and correlate performance regression with actual changes”- see paragraph [0016]) [and [(ii) the on-demand synthetic monitoring request requests that the one or more workflows are executed in real-time]. 
 
With respect to claim 14, Greene discloses:
 wherein the identified one or more types of parameters are monitored by a corresponding monitoring agent, and wherein the monitoring agent is at least one of [a browser agent, a mobile application agent, a C# agent, and] a native application agent (i.e., “Monitoring Agent”, see Fig.3-4, item 220). 
 
With respect to claim 15, Greene discloses:
 wherein the analytics data includes at least one of [indexing monitored data,] application logs associated with one or more applications being monitored (i.e., Fig.5 and Fig.6, steps 410-460, “For Each Test Case Get A List Of Test Instances”… “Save results Back to Database”), [generating reports of application memory usage, and generating real-time alerts as visual representations of the monitored data]. 
 
With respect to claim 16, Greene discloses:
wherein the performance data includes at least one of [auto-dependency detection], anomalies in baseline application performance (i.e., “operational performance regression” – see paragraph [0022], “Performance metrics associated with this initial performance test can be measured and treated as a baseline moving forward…analyze the measured performance metrics and detect an operational performance regression”; Also see paragraph [0039], “The analytical module can also determine if an operation is executing normally or abnormally”), root cause analysis (i.e., “Then, at step 190 a root cause of the detected performance regression may be identified”, see paragraph [0023]), [and software code errors]. 
 
With respect to claim 17, Greene discloses:
 wherein the one or more application performance events include at least one of failure alerts of an application (i.e., “The analytical module 240 will check total elapsed time to determine if this is a warning condition or a hang condition.  If the analytical module 240 determines that a hang condition is present, the analytical module 240 will terminate the pending test case so that the test suite can move on to next test case”, paragraph [0028]), [success alerts of the application, amount of time consumed by the application during a run], diagnostics metrics (i.e., “analytical module 240 performs analysis on the sample input to determine if the performance is within an acceptable range of variation, the performance is outside the acceptable range of variation and, therefore, is a regression situation, or the performance is in a hang situation and, thus, the test case needs to be terminated”, paragraph [0029]), [and a browser roadmap]. 
 
With respect to claim 18, Greene discloses:
wherein (i) the failure alerts of the application indicate when the application has stopped working or has failed  (i.e., “The analytical module 240 will check total elapsed time to determine if this is a warning condition or a hang condition.  If the analytical module 240 determines that a hang condition is present, the analytical module 240 will terminate the pending test case so that the test suite can move on to next test case”, paragraph [0028]), [(ii) the success alerts of the application indicate when the application is working correctly, (iii) the amount of time consumed by the application during the run indicates a start time, an end time and a total duration of time required to complete a task during a scheduled run or an on-demand run,] (iv) the diagnostic metrics indicate issues or errors that cause a performance degradation (i.e., “analytical module 240 performs analysis on the sample input to determine if the performance is within an acceptable range of variation, the performance is outside the acceptable range of variation and, therefore, is a regression situation, or the performance is in a hang situation and, thus, the test case needs to be terminated”, paragraph [0029]), and [(v) the browser roadmap indicates types of browsers and versions of the browsers supported].

With respect to claims 1-2 and 5-9:
Claims 1-2 and 5-9 are system version for performing the rejected method as in claims 10-11 and 14-18 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Greene further the system comprising a client device (i.e., “client device”, Fig.1, item 130), information processing apparatus (i.e., “Test System”, see Fig.1, 3, item210) and one or more server devices (i.e., Server system”, see Fig.1, 3, item 120) are configured to implement the one or more performance identification and analytics tools (i.e., “The regression detection module 122 may be implemented…may reside within memory 30 of one or more server and/or client systems” – see paragraph [0020]). Thus, they also would have been obvious.

With respect to claim 19:
Claim 19 is another system version for performing the rejected method as in claim 10 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Greene further discloses that the system comprises an information processing apparatus including at least one computer processor (i.e., “Test System”, see Fig.1,3 , item 210, and “processor”, see Fig.1, item 20). Thus, it also would have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VAN HOORN et al., “CONTINUOUS MONITORING OF SOFTWARE SERVICES: DESIGN AND APPLICATION OF THE KIEKER FRAMEWORK”, discloses a method for monitoring software runtime behavior including monitoring probes, analysis components, and monitoring record types shared by logging and analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        

	
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192